         Case 1:20-cv-01702-LAK-SLC Document 17 Filed 03/11/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
CARLOS MOYA,

                              Plaintiff,
                                                      CIVIL ACTION NO.: 20 Civ. 1702 (LAK) (SLC)
         -v-
                                                                        ORDER
WILLIAM C. LAKE, and FERRARO FOODS Inc.,

                              Defendants.


SARAH L. CAVE, United States Magistrate Judge.

         As discussed during the status conference held today, March 11, 2021, the Court orders

as follows:

                1. By Friday, March 19, 2021 the parties shall inform the Court whether they
                   would like to proceed with the settlement conference currently scheduled for
                   March 24, 2021 at 10:00 am. If the parties need additional time, they are
                   directed to file a letter motion requesting an adjournment of the conference
                   and shall include the requested length of the adjournment.
                2. If the parties would like to go forward with the conference, they should
                   exchange demands and responses as required by the Court’s settlement
                   practices, which direct a demand to be made 14 days before the scheduled
                   conference, and a response 7 days thereafter. (See ECF No. 14).



Dated:          New York, New York
                March 11, 2021

                                                   SO ORDERED



                                                   _________________________
                                                   SARAH L. CAVE
                                                   United States Magistrate Judge
